52 F.3d 337
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
J.C. BERRY, Plaintiff-Appellant,v.John LAUDERDALE, John David Luton, Robert Rhoden, Defendants,andLyle BURRIS, Robin Adair, Defendants-Appellees.
No. 94-7118.(D.C. No. CV-92-273)
United States Court of Appeals, Tenth Circuit.
April 20, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from an order dismissing a civil rights action filed against two state court judges who presided over a case involving plaintiff J.C. Berry.  Mr. Berry contended the two judges conspired to convict him of a crime.  Judges are absolutely immune from liability for damages that allegedly arise out of acts performed in their judicial capacity.  Van Sickle v. Holloway, 791 F.2d 1431, 1435-36 (10th Cir.1986).


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470